         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MANUEL CARVALHO CALVELOS

                                       Plaintiff,

        -against-                                               No. 19 civ. 6629 (CM)

 CITY OF NEW YORK; NADENE PINNOCK;
 ANTONIO CRUZ; ANGEL VILLALONA;
 CLEMENT GLENN; DENISE PHILLIPS; MARY
 RICHARDS; VAUGHN GRINNAGE; QUINCY
 OUDEKERK; WILLA VERABAL; SURUJDYAL
 RUPNARAIN; and DESHANDA CARTER

                                       Defendants.


                 ORDER GRANTING IN PART AND DENYING IN PART
                       DEFENDANTS’ MOTION TO DIMISS

McMahon, C.J.:

       Plaintiff Manuel Carvalho Calvelos (“Plaintiff”) was fired from his job as a probationary

correction officer for the New York City Department of Correction (“DOC”). In March 2017, he

was assigned to “West Facility” on Rikers Island. At West Facility, Plaintiff alleges that he was

singled out, targeted, and ultimately terminated for being a different race than the warden, Clement

Glenn, and his captains. Plaintiff observed and reported misconduct and corruption by Warden

Glenn and his command staff. In retaliation for exposing their malfeasance, Defendants allegedly

targeted, threatened, and ultimately terminated Plaintiff.

       Seeking to vindicate his rights under Title VII, its state and local analogues, and the First

Amendment, Plaintiff brings this suit against the City of New York, three DOC Deputy

Commissioners, Warden Glenn, and seven captains at DOC’s West Facility (collectively,

“Defendants”). Plaintiff asserts federal claims for race, national origin, and ethnicity



                                                    1
            Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 2 of 39



discrimination and First Amendment retaliation pursuant to 42 U.S.C. § 1983; race discrimination

under Title VII; and civil conspiracy for the same pursuant to 42 U.S.C. § 1985. He also asserts

claims for wrongful termination, race discrimination under state and city statutes, and hostile work

environment.

        There are two motions to dismiss Plaintiff’s complaint – the first filed by all Defendants

except Deshanda Carter and Antonio Cruz (Dkt. No. 48), the second filed by Carter (Dkt. No. 56).

Inexplicably, Cruz is included on the Defendants’ reply brief in support of the first motion to

dismiss (Dkt. No. 63). Carter noted that her motion is based on “substantially similar reasons” as

those contained in the first motion to dismiss. (Carter Mot. to Dismiss at 11, Dkt. No. 58.) In fact,

the two briefs are almost entirely identical. Accordingly, Defendants’ arguments will be

considered together unless otherwise indicated.

        Defendants move to dismiss the Complaint in its entirety pursuant to Rules 12(b)(1) and

12(b)(6).

        For the reasons discussed below, Defendants’ motions are GRANTED in part and DENIED

in part. Specifically:

(1) The motion to dismiss Count I is DENIED against Warden Glenn and the Deputy

    Commissioner Defendants and GRANTED against the Captain Defendants and the City;

(2) The motion to dismiss Count II is DENIED against Captain Oudekerk, Captain Phillips,

    Warden Glenn, and the Deputy Commissioner Defendants and GRANTED against the

    remaining Captain Defendants and the City;

(3) The motion to dismiss Count III is DENIED against the City and GRANTED against all

    individual defendants;




                                                  2
            Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 3 of 39



(4) The motion to dismiss to Count IV is DENIED against Warden Glenn and the Deputy

      Commissioner Defendants and GRANTED against the Captain Defendants and the City;

(5) The motion to dismiss to Count V is GRANTED against all Defendants;

(6) The motion to dismiss to Count VI is DENIED against the City, Warden Glenn, and the Deputy

      Commissioner Defendants and GRANTED against the Captain Defendants;

(7) The motion to dismiss to Count VII is DENIED against the City, Warden Glenn, and the

      Deputy Commissioner Defendants and GRANTED against the Captain Defendants; and

(8) The motion to dismiss to Count VIII is DENIED against the City, Warden Glenn, and the

      Deputy Commissioner Defendants and GRANTED against the Captain Defendants.

                                         BACKGROUND

      I.      The Defendants

           Defendant City of New York (the “City”) is a municipal corporation duly organized and

existing under and by virtue of the laws of the City and State of New York. (Compl. ¶ 4, Dkt. No.

1.) DOC is an agency of, and is operated and managed by, the City. (Id. ¶ 3.) Each individual

defendant was a public employee of DOC and the City during Plaintiff’s tenure.

           The three Deputy Commissioner Defendants held the following positions at all relevant

times: Nadene Pinnock, Deputy Commissioner of DOC; Antonio Cruz, Deputy Commissioner of

DOC’s Investigation Division and Corrections Intelligence Bureau; and Angel Villalona, Acting

First Deputy Commissioner of DOC (collectively, “Deputy Commissioner Defendants”). (Id. ¶¶ 5-

7.)

           Clement Glenn (“Warden Glenn”) was the warden at DOC’s West Facility on Rikers

Island. (Id. ¶ 8.) Denise Phillips, Mary Richards, Vaughn Grinnage, Quincy Oudekerk, Willa




                                                 3
            Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 4 of 39



Verabal, Surujdyal Rupnarain, and Deshanda Carter (“Captain Defendants”) were captains at West

Facility. (Id. ¶¶ 10-15.) Captain Phillips was one of Plaintiff’s direct supervisors. (Id. ¶ 9.)

          Plaintiff sues each individual defendant in both his or her individual and official capacity.

(Id. ¶ 16.)

    II.       Plaintiff’s Positions and Uses of Force

          On January 14, 2016, Plaintiff was hired as a correction officer (“CO”) by DOC. (Compl.

¶ 26.) His probationary period was two years, or until January 13, 2018. (Id. ¶ 27.)

          After completing DOC’s correction academy, in May 2016 Plaintiff was assigned to the

George Motchan Detention Center (“GMDC”) on Rikers Island. (Id. ¶ 29.) In March 2017, he was

transferred to West Facility, also on Rikers. (Id.)

          Plaintiff was terminated on January 5, 2018 – eight days shy of the end his probationary

period. The official reason for his termination included his involvement in two uses of force

(“UOFs”) that occurred while he was stationed at GMDC. (Id. ¶¶ 28, 130).

          Plaintiff describes DOC’s progressive disciplinary system: (1) an oral reprimand; (2) a

corrective interview; (3) a command discipline (“CD”); and (4) a memorandum of complaint

(“MOC”). (Id. ¶ 57.) When an officer is served with a CD for an incident, the incident is

investigated, and a deputy warden conducts a hearing. (Id. ¶ 58). At West Facility, commanders

would often offer a “plea deal” – the offending officer could agree to be docked a certain number

of vacation days as discipline to avoid a hearing and record about the incident. (Id. ¶ 60). If an

officer rejected the plea deal, the CD would be converted into a MOC, which leads to formal

charges carried out by DOC’s trials and litigation division. If a CD was not converted to a MOC,

did not result in a plea deal, or was dismissed on the merits, it “was effectively an acquittal and a

permanent dismissal of the underlying incident.” (Id. ¶ 61).




                                                   4
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 5 of 39



        At GMDC, Plaintiff was assigned to work “Three Upper Intake.” Per the Complaint,

“Defendants frequently assigned Plaintiff to these high inmate-contact posts, such as Three Upper

Intake, because of his size, strength, and willingness to do whatever was needed to help the team.”

(Id. ¶ 70.) Three Upper Intake was a demanding, inmate interaction-intensive, and understaffed

post that often resulted in more CO UOFs on inmates. (Id. ¶¶ 65-69.) Two such UOFs ultimately

led to Plaintiff’s termination.

        On July 15, 2016, Inmate James Sanders tried to hit Plaintiff with a mop handle, and

Plaintiff “thwarted the attack by using force.” (Id. ¶ 75.) The command staff at GMDC determined

that the UOF was within DOC guidelines, so the incident did not result in a CD, formal charges,

or any discipline. (Id. ¶ 77.)

        On July 26, 2016, Inmate Zaire Maddox spit on Plaintiff from behind a gate, and as he

prepared to spit on Plaintiff again, Plaintiff sprayed him with pepper spray. Plaintiff pled guilty to

a CD for his UOF on Maddox. In exchange for accepting this pre-hearing plea bargain, Plaintiff

was docked one vacation day. (Id. ¶¶ 72-74).

        Plaintiff alleges that he was not involved in any other uses of force at GMDC that resulted

in discipline. (Id. ¶ 78.)

        After these two incidents, Plaintiff was approved to carry a firearm and was transferred to

West Facility. Neither of these things could have occurred if Plaintiff had any pending disciplinary

charges, serious infractions, or significant disciplinary history. (Id. ¶¶ 80-83.)




                                                  5
             Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 6 of 39



    III.       Alleged Misconduct at West Facility

           In March 2017, Plaintiff was transferred to West Facility. Plaintiff’s claims arise out of the

events that ensued at West Facility in 2017.

           Plaintiff alleges that Defendants targeted him on account of his race – he is Caucasian,

whereas Warden Glenn and the Captain Defendants are of West Indian descent. (Id. ¶¶ 145, 161,

175, 180.) He also asserts “on information and belief” that all individual defendants are of West

Indian descent. (Id. ¶ 31.) Defendants allegedly “assign[ed] him to the most dangerous inmate-

interactive posts, encourage[ed] inmate attacks on Plaintiff, suppress[ed] UOFs, threaten[ed]

Plaintiff with termination and other disciplinary action, and ultimately terminat[ed] Plaintiff

without cause, or with manufactured pretextual cause.” (Id. ¶¶ 146, 155, 162, 174, 182.)

               a. Dangerous Assignments

           At West Facility, Plaintiff was initially assigned to the communicable disease unit and

Sprung 10. (Id. ¶¶ 87-88.) Sprung 10 in particular “was considered an even more dangerous and

assaultive post than Plaintiff’s previous posts, which was dominated by inmates who were

affiliated with gangs.” (Id. ¶ 89.)

           In July or August 2017, Plaintiff was reassigned to a new housing unit at West Facility.

(Id. ¶ 114.)

               b. Staff Misconduct

           Throughout Plaintiff’s employment at West Facility, he reported staff misconduct to the

Captain Defendants. Plaintiff alleges that the Captain Defendants failed to take any action to

investigate Plaintiff’s concerns and often served Plaintiff with CDs shortly after he complained.

           On March 27, 2017, Captain Rupnarain asked Plaintiff to testify falsely on his behalf about

a traffic ticket. Plaintiff refused, and reported Captain Rupnarain’s request to Captain Phillips.




                                                     6
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 7 of 39



Plaintiff was then served “with a CD for two bogus UOFs.” (Id. ¶¶ 95-97.) At the CD hearing for

these UOFs, Plaintiff told his union delegates that (a) he felt that his superiors were targeting him;

(b) Warden Glenn would frequently enter inmates’ cells and spend long periods of time there; and

(c) other staff went into inmates’ cells and passed contraband to inmates. (Id. ¶ 98.)

        In May 2017, Plaintiff told Captains Phillips, Oudekerk, and Grinnage that Captain

Richards had “twerked” for an inmate while he masturbated so the inmate would return a razor to

her. The captains did not investigate or otherwise respond to Plaintiff’s report. (Id. ¶ 99.)

        Also around May 2017, Plaintiff told Captains Phillips, Oudekerk, and Grinnage that three

of his fellow COs were planting contraband in inmates’ cells after those inmates had assaulted

staff. Allegedly in retaliation for Plaintiff’s report of COs smuggling and planting contraband,

Captain Richards ordered Plaintiff to write a report to Warden Glenn regarding the Red Wing

boots Plaintiff wore to work. In his report, Plaintiff explained his boots were prescribed by a doctor

and did not violate DOC’s prohibition against “mesh” sneakers. Nevertheless, Captain Richards

served Plaintiff with a CD. At a CD hearing on October 3, 2017, Warden Glenn tried to make

Plaintiff plead guilty to the boots CD. Plaintiff refused and the matter was “dismissed and/or not

pursued.” (Id. ¶¶ 100-03.)

        This “pattern” continued for months:

        (1) Plaintiff was targeted on account of his race and assigned to the most violent
        posts; (2) Plaintiff did his job, which exposed and undermined the corruption that
        Warden Glenn and his staff were engaged in; (3) Warden Glenn and his staff
        coerced Plaintiff to “hold it down” or face disciplinary action; (4) Plaintiff refused
        to be coerced, was served with a CD or other disciplinary notice; (5) Plaintiff would
        refuse to accept a plea to bogus disciplinary charges; and (6) Plaintiff would
        effectively be acquitted of the purported misconduct.

(Id. ¶ 105.)




                                                  7
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 8 of 39



        After witnessing the exchange of contraband between inmates and correctional staff

throughout July 2017, Plaintiff consulted an outside deputy warden, Joseph Caputo, about the

contraband and Warden Glenn and the Captain Defendants’ failure to take any corrective action.

(Id. ¶ 110.) Plaintiff alleges that, “Deputy Warden Caputo told Defendants that Plaintiff consulted

him,” and then Captain Oudekerk and Captain Phillips threatened Plaintiff not to contact any

outside staff about the smuggling of contraband and assaults on staff. (Id. ¶ 111.)

            c. Inmate Attacks

        Plaintiff describes DOC’s policies about UOFs – or uses of force – and AOSs – or assaults

on staff. DOC staff involved in a UOF are required to report the incident to their commanding

officer, who in turn must log and investigate their subordinate officers’ UOFs as well as any

assaults of staff (“AOSs”). (Id. ¶¶ 47-50.) Plaintiff alleges that Warden Glenn and the Captain

Defendants intentionally underreport, suppress, and fail to investigate UOFs and AOSs to make

their units look better and shield against discipline, prosecution, and civil liability. (Id. ¶¶ 51-54.)

        When Plaintiff was attacked by inmates twice in March 2017, the incidents were either

suppressed or misreported. (Id. ¶¶ 92-93.) Specifically, one incident was written up as a UOF

instead of an AOS/UOF. With respect to the second incident, Warden Glenn and Captain Grinnage

told Plaintiff to “hold it down” – i.e., do not to report it – and they did not report it themselves.

(Id.) This practice continued throughout Plaintiff’s employment at DOC. (Id. ¶ 94.)

        Plaintiff alleges that inmates attacked him “at the behest of, or at least without

condemnation by, Warden Glenn.” (Id. 106.) These attacks were often misreported, and Warden

Glenn and the Captain Defendants ridiculed, threatened, and served Plaintiff with CDs for his

involvement.




                                                   8
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 9 of 39



       Around June 11, 2017, Plaintiff used force on an inmate whose aunt was an assistant deputy

warden at GDMC at the time. Although Plaintiff reported the UOF to Captain Oudekerk, Captain

Oudekerk denied receiving notice and served Plaintiff with a CD for an unreported anticipated

UOF. (Id. ¶ 107.) This UOF was also cited as a reason for Plaintiff’s termination. (Id. at ¶ 133.)

Warden Glenn called Plaintiff to his office. “In an attempt to protect Assistant Deputy Warden

Cox and Cox’s nephew, Warden Glenn threatened Plaintiff with immediate firing if it ever

happened again. Captain Grinnage was also present.” (Id. ¶ 107.)

       On June 21, 2017, Plaintiff was hospitalized due to an inmate assault. He found out that

Warden Glenn had been fraternizing with the inmates, and the inmates had put a “hit” out on

Plaintiff’s life. “Warden Glenn did not do anything to protect Plaintiff, and Plaintiff refused to be

silenced. That same day, Plaintiff was served with a notice to appear before a hearing regarding

an incident from August 2016 at GMDC,” but “all allegations of disciplinary infractions against

him were either not pursued or dismissed.” (Id. ¶¶ 108-09.)

       Plaintiff alleges that Defendants retaliated against him for “maintaining order among the

inmates in the housing units, i.e., for running a respectful, but ‘tight ship.’” (Id. ¶ 113.) Around

September 2017, an inmate told Plaintiff a recent slashing was meant for him. The inmate asked

Warden Glenn to transfer Plaintiff because he was “too strict,” to which Warden Glenn responded,

“do what you have to do to get him out.” (Id. ¶ 117.) By doing so, Warden Glenn “implicitly

instructed Inmate Williams to attack Plaintiff, and condoned future attacks.” (Id.) That same week,

inmates threatened and attempted to slash Plaintiff, but not all attempts were reflected in the daily

reports. (Id. ¶ 118.) Plaintiff was served with three CDs for UOFs from his attempts to stop inmates

from passing marijuana between their cells and trying to slash him and other COs. (Id. ¶¶ 114-20.)




                                                 9
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 10 of 39



       Later in September 2017, Captain Morales instructed Plaintiff to bring his paperwork about

the recent inmate attacks to Captain Verabal. The paperwork “exposed the contraband, the failure

to report and properly search for the contraband, and the recent spate of attacks.” (Id. ¶ 122.)

Allegedly in retaliation, Plaintiff was “set-up” to abandon his post, for which he received a CD

from Captain Carter. (Id.) Shortly thereafter, Captain Phillips warned Plaintiff – again – about

reporting abuse and corruption. (Id. ¶ 124.)

           d. Plaintiff’s Termination

       On October 3, 2017, Plaintiff reported to a CD hearing in Warden Glenn’s office for the

three CDs from September as well as the May 2017 CD for his Red Wing boots. When Plaintiff

refused to plead guilty to the CDs, “Warden Glenn erupted in anger,” “cursed at Plaintiff, called

him ‘racist,’ claimed that Plaintiff had brought contraband into West Facility, and promised

Plaintiff that he would be fired before his probationary period was over so that he would not receive

the job protections of a regular CO.” (Id. ¶¶ 125-27.) Plaintiff alleges that “Warden Glenn

explicitly mentioned Plaintiff’s race when he promised to terminate Plaintiff during the October

3, 2017 meeting.” (Id. ¶¶ 146, 162, 176, 182.)

       After the October 3 meeting, Plaintiff states that he “responded by documenting the

rampant corruption and abuse that he had been reporting to Warden Glenn and others for months,

and that this put officers’ lives in danger, including his own” as well as “the racism that he

experienced—specifically, that Warden Glenn favored individuals who were of West Indian

descent, and that Warden Glenn intentionally and maliciously assigned Plaintiff to the most

dangerous posts, manufactured phony charges resulting from these dangerous posts, and refused

to protect him against verifiable inmate threats.” (Id. ¶ 128.)




                                                 10
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 11 of 39



         Around October 27, 2017, DOC instituted a new policy under which two UOFs outside of

DOC guidelines constituted “cause” for termination. (Id. ¶ 129.) In an Investigation Report dated

October 31, 2017, Deputy Commissioner Cruz recommended that Deputy Commissioner Pinnock

terminate Plaintiff for his two UOFs at GMDC in July 2016 on Inmate Maddox and Inmate

Sanders. (Id. ¶¶ 129-30; Ex. B to Blair Decl., Dkt. No. 49-2.) Plaintiff notes that these two incidents

were either resolved or dismissed. (Compl. ¶ 133.) Moreover, he alleges that it is uncommon for

DOC to terminate a probationary employee for UOFs. (Id. ¶ 136.) The Investigation Report

contended that Plaintiff also gave false or misleading testimony about the altercation with Inmate

Sanders. (Ex. B. at 3.)

         At some point between October 31, 2017 and December 2017, Plaintiff filed a complaint

with New York City’s Office of Equal Employment Opportunity (“EEO”) against Warden Glenn

for racial discrimination. (Compl. ¶ 137.) The EEO subsequently notified Warden Glenn about the

complaint. (Id. ¶ 138.)

         On December 21, 2017, Deputy Commissioners Cruz and Villalona submitted Plaintiff’s

official personnel determination review (“PDR”) to Pinnock, making a final determination to

terminate Plaintiff. (Id. ¶ 131.) The PDR effectively adopted the findings of the Investigation

Report, including the finding that Plaintiff gave false or misleading testimony and adding that he

failed to notify a supervisor about the “anticipated” UOF on June 11, 2017. 1 ( Compl. ¶ 133, Ex. I

to Blair Decl., Dkt. No. 49-9.) On January 5, 2018, Deputy Commissioner Pinnock told Plaintiff

that he was terminated. (Compl. ¶ 139.)




1
  Per the Use of Force Directive attached to Defendants’ motion, an anticipated use of force is a situation where an
officer could predict that a confrontation with an inmate will require the use of force, such as when an inmate refuses
to: go to court, leave a cell when ordered to do so, or comply with search procedures. (Ex. E to Blair Decl., Dkt. No.
49-5, at 2.)


                                                         11
           Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 12 of 39



            e. Procedural History

       On May 2, 2018, Plaintiff brought an Article 78 proceeding against DOC Commissioner

Cynthia Brann, DOC, and the City in New York state court, alleging that his termination was

(a) retaliatory and in violation of Civil Service Law § 75-b; and (b) done in bad faith such that he

deserves a hearing and a statement of reasons. See Calvelos v. Brann et al., No. 154110/2018 (N.Y.

Sup. Ct., N.Y. Cty. May 2, 2018) (N.Y. Dkt. No. 1). (Ex. C to Blair Decl., Dkt. No. 49-3.)

Specifically, Plaintiff alleged that his termination was retaliatory – either because he reported

Warden Glenn’s practice of smuggling contraband to inmates to DOC and/or because he filed an

EEO complaint of discrimination with the DOC on November 8, 2017. (Id. ¶¶ 86-91.) He claimed

that his allegedly retaliatory termination violated Civil Service Law § 75-b(2)(a) – which protects

employees who blow the whistle on perceived improper government action – and was done in bad

faith. Notably, Plaintiff did not assert causes of action based on racial discrimination or First

Amendment retaliation, as he does in the present action.

       On October 10, 2019, the New York County Supreme Court decided that Plaintiff had

raised an issue of substantial evidence such that his application to vacate and annul his termination

was transferred to the Appellate Division, First Department, for disposition pursuant to

CPLR 7804(g). (N.Y. Dkt. No. 82; Ex. 1 to Defs.’ Reply, Dkt. No. 63-1.) The matter remains

pending.

       On June 11, 2018, Plaintiff filed charges of retaliation and discrimination under Title VII

with the New York State Division of Human Rights (“NYSDHR”) and the NYSDHR forwarded

the claim to the U.S. Equal Employment Opportunity Commission (“EEOC”). (Compl. ¶ 22.) The

NYSDHR investigated Plaintiff’s claim and “closed the file without taking further action.” (Id.

¶ 23.) The EEOC adopted the NYSDHR’s findings and served Plaintiff with a Notice of Right to




                                                 12
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 13 of 39



Sue letter on April 17, 2019. (Id. ¶ 24.) Plaintiff filed this case ninety days later, on July 16, 2010.

(Id. ¶ 25.)

                                             ANALYSIS

        This case is about the termination of a probationary employee. As a probationer, Plaintiff

enjoys only limited employment protections. But even a probationary employee cannot be

discharged on the basis of his race, or in retaliation for his exercise of free speech protected under

the First Amendment.

        Assuming the allegations of the complaint to be true (as I must on this pre-answer motion

to dismiss), Plaintiff was transferred to West Facility after ten months at GMDC, where he served

successfully. In his new posting, Warden Glenn and his command staff – all of whom are of West

Indian descent – are alleged to have treated West Indian COs more favorably than Plaintiff, who

is Caucasian. They assigned Plaintiff to the toughest posts, subjected to him to an arbitrary system

of discipline, and encouraged inmates to attack him.

        At West Facility, Plaintiff began noticing a wide variety of staff misconduct: requesting

false testimony, “twerking” for inmates, planting contraband on inmates, encouraging inmates to

attack staff, and misreporting these attacks as UOFs rather than AOSs. Plaintiff’s attempts to report

this misbehavior earned him condemnation rather than commendation. Even Plaintiff’s efforts to

keep order among the inmates were met with hostility. His requests to the Captain Defendants to

search inmates for dangerous contraband fell on deaf ears.

        The months of mistreatment came to a head on October 3, 2017. Plaintiff attended a

meeting with Warden Glenn about four undeserved CDs Plaintiff had received. When he refused

to plead guilty, Warden Glenn showed his true colors: he erupted in anger, cursed at Plaintiff,

called him “racist,” claimed that it was Plaintiff who was bringing contraband into West Facility,




                                                  13
           Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 14 of 39



and threatened to fire him before he became a fully-fledged CO – specifically mentioning

Plaintiff’s race as a part of that threat. Within a matter of four weeks, DOC protocols were changed,

so that two UOFs outside of DOC guidelines warranted termination, and a mere four days later

Deputy Commissioner Cruz recommended Plaintiff’s termination – not based on the numerous

CD charges that had been brought against him at West Facility, but on two UOFs from GMDC

that occurred more than 15 months prior, and that were resolved – one to which Plaintiff had

already pled guilty and been docked one vacation day, and another that was investigated and

resolved without discipline. When Plaintiff complained to the City’s EEO Office about Warden

Glenn’s racial discrimination, Deputy Commissioners Cruz and Villalona adopted the

recommendation to terminate Plaintiff in a PDR. Plaintiff was fired on January 5, 2018 – a week

before his probationary period would have expired.

          As Plaintiff puts it, “Warden Glenn kept his promise about terminating Plaintiff.” (Compl.

¶ 129.)

          Before turning to the merits of Defendants’ motion to dismiss, there are a few preliminary

matters to resolve.

          First, Defendants had asked this Court to stay discovery per Rule 26(c). However, they

concede in their replies that discovery has in effect been stayed. (Defs.’ Reply at 2, Dkt. No. 63;

Carter’s Reply at 2, Dkt. No. 65.) As I am not dismissing most of the Complaint, I will not further

stay discovery. It should begin forthwith.

          Second, in his opposition, Plaintiff asks this Court to strike or disregard the materials

included in Defendants’ motion to dismiss. Plaintiff references and relies on the Investigation

Report (Ex. B to Blair Decl., Dkt. No. 49-2) and the PDR (Ex. I to Blair Decl., Dkt. No. 49-9) in

the Complaint, so this Court may consider these documents. See Chambers v. Time Warner, Inc.,




                                                  14
           Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 15 of 39



282 F.3d 147, 153 (2d Cir. 2002). Defendants’ remaining exhibits, while relevant to the Complaint,

are not “integral” thereto. Therefore, ordinarily the Court would not consider them on a motion to

dismiss.

         However, all of Defendants’ exhibits are public records that were filed in connection with

Plaintiff’s Article 78 proceeding. See Franza v. Stanford, No. 16-cv-7635, 2019 WL 452053, at

*2 n.3 (S.D.N.Y. Feb. 5, 2019). The Complaint does not mention or otherwise rely on the Article

78 proceeding. Accordingly, this Court takes judicial notice of these documents, “not for the truth

of the matters asserted in the other litigation, but rather to establish the fact of such litigation and

related filings.” Glob. Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir.

2006) (internal quotation and citation omitted). Plaintiff’s motion to strike is denied.

    I.      Standard of Review

         To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at

1949 (citing Twombly, 550 U.S. at 556). “While a complaint attacked by a Rule 12(b)(6) motion

to dismiss does not need detailed factual allegations, a plaintiff’s obligation to provide the grounds

of his entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal quotations,

citations, and alterations omitted). Thus, unless a plaintiff’s well-pleaded allegations have “nudged

[its] claims across the line from conceivable to plausible, [the plaintiff’s] complaint must be

dismissed.” Id. at 570; Iqbal, 129 S. Ct. at 1950–51. The Court must accept all factual allegations




                                                    15
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 16 of 39



as true and draw all reasonable inferences in Plaintiff’s favor. ATSI Commc’ns., Inc. v. Shaar Fund,

Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

   II.      Counts I and III: Plaintiff’s § 1981 and Title VII Claims Alleging Racial
            Discrimination are Dismissed in Part.

         In Count I, Plaintiff alleges that Defendants targeted him on account of his race by taking

a variety of adverse employment actions against him and retaliating against him for complaining

about discrimination in violation of 42 U.S.C. § 1981. He brings his claim under 42 U.S.C. § 1983.

In Count III, Plaintiff brings the same claims under Title VII. Because Counts I and III effectively

merge as a matter of fact, I will discuss these two counts together.

         In this section, I will not address the issue of hostile work environment. Hostile work

environment is a particular manifestation of race discrimination, so it is actionable under § 1981

and Title VII. However, Plaintiff has elected to bring his hostile work environment claim as a

separate count, presumably under federal, state, and city law. I will defer any discussion of hostile

work environment until we reach Count VIII. See infra Section VIII.

            a. Time Bar

         With respect to Count III only, Defendants move to dismiss as time-barred any of

Plaintiff’s Title VII claims that are based on discrete discriminatory acts that occurred prior to

August 15, 2017.

         Plaintiff filed charges of retaliation and discrimination under Title VII with the NYSDHR

on June 11, 2018. The NYSDHR forwarded Plaintiff’s claim to the EEOC. (Compl. ¶ 22.)

Complaints of discrete discriminatory or retaliatory acts under Title VII must be filed within 300

days of the date of the act. Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110 (2002)

[hereinafter Morgan]; Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 78–79 (2d Cir.

2015).



                                                 16
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 17 of 39



       A “continuing violation” exception “exists for claims that the discriminatory acts were part

of a continuing policy and practice of prohibited discrimination” such as “cases involving specific

discriminatory policies or mechanisms.” Valtchev v. City of New York, 400 F. App’x 586, 588 (2d

Cir. 2010) (internal citations and quotations omitted).

       Plaintiff contends that all of the adverse actions Plaintiff suffered were inherently and

reasonably related such that they satisfy the Butts v. City of New York Department of Housing

Preservation & Development, 990 F.2d 1397 (2d Cir. 1993) exception as well as the continuing

violation rule. Defendants counter that Plaintiff’s allegations consist of discrete acts such as

assignments or disciplinary action that were not taken pursuant to a discriminatory policy or

mechanism and therefore are not subject to the continuing violation exception. Moreover, they

argue that this exception is disfavored in the Section Circuit and requires a showing of compelling

circumstances. And lastly, Defendants assert that Plaintiff cannot rely on the exception because he

did not invoke it in his EEOC charge.

       The court agrees with Defendants. Plaintiff alleges discrete acts – such as termination,

unfavorable job assignments, and the like – that cannot form the basis of a continuing violation

claim. See Gutierrez v. City of New York, 756 F. Supp. 2d 491, 500 (S.D.N.Y. 2010). Any claim

of discrimination based on discrete acts prior to August 15, 2017 are outside the 300-day period.

Therefore, Plaintiff’s claims based on these acts are barred, though the court may consider them

as “background evidence.” See Morgan, 536 U.S. at 113.

       The only claim as to which this is not true is Plaintiff’s hostile work environment claim,

Count VIII, which is inherently “continuing.” See Morgan, 536 U.S. at 115; infra Section VIII(a).




                                                17
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 18 of 39



           b. Discrimination

       Section 1981 “outlaws discrimination with respect to the enjoyment of benefits, privileges,

terms, and conditions of a contractual relationship, such as employment, and is applicable to a

plaintiff complaining of discrimination during an employment period of probation.” Patterson v.

Cty. of Oneida, N.Y., 375 F.3d 206, 224–25 (2d Cir. 2004) (internal citations omitted). Section

1983 is the exclusive remedy for § 1981 violations by state actors. See id. at 225. Title VII prohibits

an employer from discriminating against an employee because of the employee’s race, color,

religion, sex, or national origin. See 42 U.S.C. § 2000e-2(a). Both claims are analyzed under the

familiar burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Littlejohn v. City of New York, 795 F.3d 297, 312 (2d Cir. 2015).

       At the motion to dismiss phase, a plaintiff need only establish a prima facie case of

discrimination. The plaintiff must plausibly allege that “the plaintiff is a member of a protected

class, was qualified, [and] suffered an adverse employment action.” Id. at 311. Under Title VII,

the plaintiff must allege “at least minimal support for the proposition that the employer was

motivated by discriminatory intent.” Id. Under § 1981, a plaintiff must plead that race was a but-

for cause of the adverse action. See Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media,

140 S. Ct. 1009, 1019 (2020). In either case, the plaintiff must allege facts that allow the court to

infer the defendant’s intent to discriminate on the basis of race. See Obi v. Westchester Med. Reg’l

Physician Servs., P.C., No. 19-cv-3022, 2020 WL 1434159, at *6 (S.D.N.Y. Mar. 23, 2020).

       Without distinguishing among the various individual defendants, Plaintiff alleges that

“Defendants” assigned him to the most dangerous inmate-interactive posts, encouraged inmates to

attack him, suppressed UOFs, threatened him with termination and other disciplinary action, and

ultimately terminated him without cause, or with manufactured pretextual cause – all on account




                                                  18
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 19 of 39



of his race. (Compl. ¶ 146.) Specifically, Plaintiff is Caucasian whereas all individual defendants

are of West Indian descent. (Id. ¶¶ 31, 145.)

        I note that Plaintiff’s employment discrimination claim reaches the core of § 1981’s

protection to make and enforce contracts – he was fired just before he could enter into permanent

employment status, which carries with it certain rights and privileges and protections and so is a

different contract of employment than being a probationer. This informs the court’s consideration

of his allegations.

        Plaintiff easily satisfies the first three elements. He has also provided sufficient support for

the proposition that Warden Glenn and the Deputy Commissioner Defendants were motivated by

discriminatory intent and would not have acted against Plaintiff but for his race. Count I thus

survives against these four Defendants and Count III survives against the City.

        First, Plaintiff is a member of a protected class by virtue of his being “Caucasian.” See

McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 273, 278–80 (1976) (noting that discrimination

is prohibited “against the white petitioners in this case upon the same standards as would be

applicable were they [black] and [respondent] white.”). This Court pays no mind to Plaintiff’s

assertion of new facts about his Hispanic ethnicity in his opposition papers. See Gone v. Wackenhut

Servs. Inc., No. 10-cv-2495, 2010 WL 2077210, at *3 (S.D.N.Y. May 17, 2010) (citing Peabody

v. Weider Publ’ns, Inc., 260 F. App’x 380, 384 (2d Cir. 2008)).

        Second, there is no dispute that Plaintiff was qualified for his position as a Correction

Officer. (Defs.’ Reply at 5.)

        Third, there is no dispute Defendants’ threats of termination and Plaintiff’s actual

termination constitute adverse employment actions. (Defs.’ Mem. in Supp. of Mot. at 14, Dkt. No.

50.) Defendants argue that certain other of Plaintiff’s alleged adverse employment actions were




                                                  19
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 20 of 39



not materially adverse; specifically, that Plaintiff was assigned to the most dangerous inmate-

interactive posts, inmates were encouraged to attack Plaintiff, and UOF incidents were suppressed.

Lacking evidence about these matters at the pre-answer stage, I will assume arguendo that being

assigned to an allegedly undesirable post could be an adverse employment action. Certainly having

one’s superiors encourage inmates to attack a correctional employee qualifies as an adverse action,

assuming, of course, that this in fact happened.

       Fourth, Plaintiff’s allegations that Warden Glenn mentioned his race and threatened he

would be fired – a threat that came to fruition in a matter of weeks, in circumstances that appear

at first blush to be highly suspicious – support an inference that Warden Glenn and the Deputy

Commissioner Defendants were motivated by a racial animus.

       An inference of discrimination can arise from:

       the employer’s criticism of the plaintiff’s performance in ethnically degrading
       terms; or its invidious comments about others in the employee’s protected group;
       or the more favorable treatment of employees not in the protected group; or the
       sequence of events leading to the plaintiff’s discharge; or when an employer
       replaces a terminated or demoted employee with an individual outside the
       employee’s protected class.

Franchino v. Terence Cardinal Cook Health Care Ctr., Inc., 692 F. App’x 39, 41–42 (2d Cir.

2017) (quoting Littlejohn, 795 F.3d at 312–13).

   Ethnically degrading terms or invidious comments

       Plaintiff’s allegations as to Warden Glenn’s discriminatory remark support an inference of

discrimination.

       The fact that Warden Glenn allegedly called Plaintiff “racist” would not, without more,

evince a racial animus on the part of Warden Glenn. See Frascatore v. Blake, 344 F. Supp. 3d 481,

492–93 (S.D.N.Y. 2018); see also Squitieri v. Piedmont Airlines, Inc., No. 3:17-cv-441, 2018 WL

934829, at *3 (W.D.N.C. Feb. 16, 2018). But here, Plaintiff alleges more. He alleges that the



                                                  20
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 21 of 39



Warden explicitly mentioned Plaintiff’s race (not his being “racist,” which is something altogether

different) when he promised to fire Plaintiff at the October 3 meeting. (Compl. ¶¶ 146, 162, 176,

182.) Verbal remarks may raise an inference of discrimination where there is a causal nexus

between the remarks and the adverse employment action. LaSalle v. City of New York, No. 13-cv-

5109, 2015 WL 1442376, at *5 (S.D.N.Y. Mar. 30, 2015).

       Despite Plaintiff’s claim in his opposition that Warden Glenn “repeatedly mentioned” his

race, (Pl.’s Mem. in Opp’n (“Opp’n”), Dkt. No. 59 at 12), this overstates the allegations in the

Complaint. There is no allegation of any “repeated” comments regarding Plaintiff’s race.

Nevertheless, this single reference to Plaintiff’s race – spoken, it is alleged, in the same

conversation in which Plaintiff was threatened with termination – carries Plaintiff’s minimal

burden at the pleading stage.

       Putting the single comment into context establishes the correctness of this position. Warden

Glenn, Plaintiff’s top supervisor at West Facility, allegedly mentioned Plaintiff’s race – after

months of dangerous assignments, baseless UOFs, and “phony” CDs – at the October 3 meeting

where he “promised Plaintiff that he would be fired before his probationary period was over.”

(Compl. ¶¶ 127, 146.) Within a matter of weeks, efforts to fire Plaintiff had begun, in the wake of

a sudden and unexplained change in rules that rendered his UOFs at GMDC – UOFs that resulted

in little or no discipline, and that were followed by allowing Plaintiff to carry a weapon and transfer

facilities – fodder for dismissal. Approximately three months later, Plaintiff was officially

terminated, in circumstances that could suggest to a trier of fact that racism played a role –

circumstances ranging from Warden Glenn’s remark about Plaintiff’s race to the fact that rules

were jiggered so that DOC would not have to rely on discipline meted out by the allegedly racially




                                                  21
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 22 of 39



motivated supervisors (and about whom he had complained) in order to get rid of Plaintiff. See

Schreiber v. Worldco, LLC, 324 F. Supp. 2d 512, 519 (S.D.N.Y. 2004)).

       Ergo, Plaintiff has stated a claim against Warden Glenn to the extent he was involved in

the various adverse employment actions inflicted on Plaintiff during his tenure at West Facility –

whether personally or via the Captain Defendants acting at Warden Glenn’s direction. Warden

Glenn’s racial (not “racist”) remark on October 3 casts his actions over the preceding seven months

in a potentially different light, such that I am unwilling to dismiss the claim that Plaintiff’s race

was not the source of his animosity.

       Similarly, Plaintiff has stated a claim against Warden Glenn for his termination. Where a

defendant is “meaningfully involved in the process leading to the adverse employment action,”

that defendant may be held liable for the action. See Edrisse v. Marriott Int’l, Inc., 757 F. Supp.

2d 381, 389–90 (S.D.N.Y. 2010). The sequence of events alleged in the Complaint suggests that

Warden Glenn was “meaningfully involved in the process” leading to Plaintiff’s termination. See

id. Warden Glenn promised Plaintiff would be fired; within a matter of weeks, DOC had altered

its rules and recommended Plaintiff’s termination. (Compl. ¶ 129.) These allegations support an

inference that Warden Glenn was either directly involved in or otherwise instigated Plaintiff’s

termination. We shall see what discovery reveals.

   Sequence of Events

       Considering all of Plaintiff’s allegations as a whole, the “sequence of events leading to the

plaintiff’s discharge” plausibly supports an inference of discriminatory motivation for the Deputy

Commissioner Defendants as well. Littlejohn, 795 F.3d at 311.

       Plaintiff alleges that “Warden Glenn kept his promise about terminating Plaintiff.” (Compl.

¶ 129.) Specifically, less than four weeks after the October 3 meeting, DOC modified its policy




                                                 22
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 23 of 39



such that COs could be terminated for two UOFs outside of guidelines. Four days after that, on

October 31, Deputy Commissioner Antonio Cruz recommended Plaintiff’s termination to Deputy

Commissioner Nadene Pinnock in the Investigation Report. (Id.; Ex. B.) The Investigation Report

identified Plaintiff’s two UOFs in July of 2016 (with inmates Maddox and Sanders) as the reasons

for his termination – i.e., events that occurred nearly fifteen months prior to the recommendation

and had been completely resolved. (See Compl. ¶ 130.) Similarly, the December 21 PDR –

containing DOC’s final recommendation – submitted by Cruz and Deputy Commissioner Angel

Villalona to Pinnock stated the same reason for termination, along with an unwarranted

“anticipated” UOF that was directly contradicted by video evidence, investigated, and ultimately

dismissed. (Compl. ¶¶ 131, 133; Ex. I.) Pinnock ultimately terminated Plaintiff on January 5

(Compl. ¶ 139).

        All involved knew full well Plaintiff’s UOFs occurred over a year earlier or were dismissed

without discipline, that he had no disciplinary record since June of 2016, and his final evaluation

scores were strong across the board. (Id. ¶ 132; Ex. I.) Plaintiff was approved to carry a firearm

and for transfer, neither of which, it is alleged, could have occurred if Plaintiff had any pending

disciplinary charges, serious infractions, or a significant disciplinary history during his tenure at

GMDC. (Compl. ¶¶ 80-83.) Yet it was UOFs during this remote period of time that allegedly

justified Plaintiff’s termination.

        Moreover, Plaintiff alleges that it is “highly unusual” for DOC to terminate a probationary

employee outright, rather than extend probation. (Id. ¶ 136.) This would, of course, be especially

true where the events allegedly warranting termination occurred well over a year earlier.

        Of course, the but-for cause of any Defendant’s adverse action must be Plaintiff’s race –

i.e., he or she would not have terminated Plaintiff but for the fact that he is Caucasian. But at the




                                                 23
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 24 of 39



pleading stage, that hurdle is easily surmounted. The Deputy Commissioner Defendants are

alleged to have approved Plaintiff’s rather strange-seeming termination shortly after Warden

Glenn – who is plausibly alleged to have been motivated by Plaintiff’s race – threatened to be sure

he was fired.

        Crediting Plaintiff’s allegations and drawing all inferences in his favor, the sequence of

events leading to Plaintiff’s discharge plausibly supports an inference of discriminatory motivation

for Deputy Commissioners Cruz, Villalona, and Pinnock.

        However, while Count I, Plaintiff’s § 1981 discrimination claim, survives against Warden

Glenn and the Deputy Commissioner Defendants, it is dismissed, albeit without prejudice, against

the Captain Defendants.

        Aside from general and conclusory statements about the fact that Plaintiff is white and

Defendants are West Indian, the Complaint does not allege facts sufficient to give rise to an

inference of race discrimination for the Captain Defendants. If Plaintiff seeks to pursue his

discrimination claims against the Captain Defendants, he must amend his Complaint to allege

specific instances of disparate treatment, discriminatory remarks, or another indicium of racial

animus on behalf of each Captain Defendant.

        I am undeterred by Defendants’ one-sentence argument – raised in a footnote – that

qualified immunity protects the individual defendants, and advise them to consult my local rules

on the making of qualified immunity motions. Since Defendants have not followed my rules, and

have not seen fit to make such an argument (like the Second Circuit, I do not accept arguments

raised in footnotes), the issue will have to abide summary judgment. I do note that no reasonable

correction officer could possibly have thought that it was legal to fire an officer because of his

race.




                                                24
           Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 25 of 39



          Count I, the § 1981 claim brought via § 1983, is also dismissed as against Defendant New

York City. Plaintiff has not sufficiently alleged municipal liability. “Under Monell, the City can

be liable under § 1983 only when the alleged deprivation of rights occurs pursuant to a

governmental policy, custom, or usage.” Cotto v. City of New York, 803 F. App’x 500, 503 (2d

Cir. 2020) (citing Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690–91 (1978)).

          Plaintiff does not plausibly allege that he was discriminated against pursuant to any policy,

custom, or practice. The “pattern” he alleges (see Compl. ¶ 105) only involves racial

discrimination in Plaintiff’s assignments. This allegation is “confined to his own treatment, thus

dooming this claim.” Torres v. Vasta, No. 18-cv-8706, 2019 WL 4640247, at *4 (S.D.N.Y. Sept.

24, 2019).

          Conversely, Count III, the Title VII claim, survives against Plaintiff’s employer – the City

– because he has sufficiently alleged that the decision to fire him was motivated by his race. But

Count III is dismissed against the individual defendants, because “Title VII does not impose

liability on individuals.” Lore v. City of Syracuse, 670 F.3d 127, 169 (2d Cir. 2012) (collecting

cases).

              c. Retaliation

          Both § 1981 and Title VII protect employees from retaliation if they complain about or

oppose racial discrimination. See Littlejohn, 795 F.3d at 315. At the pleading stage, a plaintiff must

present evidence that shows “(1) participation in a protected activity; (2) that the defendant knew

of the protected activity; (3) an adverse employment action; and (4) a causal connection between

the protected activity and the adverse employment action.” Id. at 316 (quoting Hicks v. Baines,

593 F.3d 159, 164 (2d Cir. 2010)).

          Plaintiff has sufficiently alleged retaliation.




                                                     25
           Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 26 of 39



          At some time between October 31 Investigation Report and December 21 PDR – Plaintiff

does not specify when exactly – he filed a complaint with the City’s EEO Office against Warden

Glenn for racial discrimination. (Compl. ¶ 137.) The EEO allegedly notified Warden Glenn about

Plaintiff’s EEO complaint “shortly thereafter.” (Id. ¶ 138.) On January 5, Deputy Commissioner

Pinnock terminated Plaintiff. (Id. ¶ 139.) Plaintiff has plausibly pled retaliation because his EEO

complaint – his complaint of discrimination – was “followed closely in time” by the PDR (less

than two months) and his termination (at most, about nine weeks) – the adverse employment

actions. See Vega, 801 F.3d at 90–91.

          Plaintiff states a claim for § 1981 retaliation against anyone involved in his termination –

Warden Glenn and the Deputy Commissioner Defendants Cruz, Villalona, and Pinnock – as well

as a claim for Title VII retaliation against the City.

   III.      Count II: Plaintiff’s First Amendment Retaliation Claim is Dismissed in Part.

   Pursuant to § 1983, Plaintiff claims Defendants retaliated against him because he reported the

widespread abuse and corruption of Warden Glenn and the Captain Defendants in violation of his

First Amendment right to free speech.

          To survive a motion to dismiss, a plaintiff must plausibly allege that “(1) his speech or

conduct was protected by the First Amendment; (2) the defendant took an adverse action against

him; and (3) there was a causal connection between this adverse action and the protected speech.”

Montero v. City of Yonkers, New York, 890 F.3d 386, 394 (2d Cir. 2018) (quoting Cox v. Warwick

Valley Cent. Sch. Dist., 654 F.3d 267, 272 (2d Cir. 2011)).

          Defendants argue that Plaintiff’s speech was not “protected speech” under the First

Amendment. This court agrees with Defendants as to all but two instances of speech identified by

Plaintiff in his Complaint. But as to those two incidents, he states a claim.




                                                  26
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 27 of 39



       While public employees “do not surrender all their First Amendment rights by reason of

their employment, . . . the First Amendment protects a public employee’s right, in certain

circumstances, to speak as a citizen addressing matters of public concern.” Garcetti v. Ceballos,

547 U.S. 410, 417 (2006). It does not protect speech that is “part-and-parcel” of the plaintiff’s

ability to execute his or her “official duties” is not citizen speech. Montero, 890 F.3d at 396

(quoting Weintraub v. Bd. of Educ. of City Sch. Dist. of City of New York, 593 F.3d 196, 203 (2d

Cir. 2010)). In other words, on-the-job complaints about on-the-job conduct is unlikely to warrant

First Amendment protection.

       Plaintiff identifies eight discrete instances when he “spoke up,” and each time he spoke,

certain Defendants promptly retaliated against him. (Opp’n at 17-18.)

       Most of Plaintiff’s “speech” involved complaints about people committing acts of

misconduct on the job. The following six instances of Plaintiff’s speech are not “protected speech”

for the purposes of First Amendment retaliation: (1) May complaint about Captain Richards

“twerking,” (2) May report of three COs planting contraband; (3) June 11 report of Plaintiff’s UOF

on an inmate; (4) when Plaintiff “refused to be silenced” after a June 21 inmate attack;

(5) September reports of inmate attacks on 24-hour reports and requests to search inmates; and

(6) paperwork about the September inmate attacks Plaintiff gave to Captain Verabal. (See id.)

       Each of these instances consists of on-duty speech that is “part-and-parcel” of Plaintiff’s

ability to execute his “official duties,” see Montero, 890 F.3d at 396, or otherwise “part of the

practical reality of his everyday work,” see Matthews v. City of New York, 779 F.3d 167, 174 (2d

Cir. 2015). Surely a CO is expected to report the misconduct he or she witnesses on the job –

whether by inmates or coworkers.




                                                27
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 28 of 39



       Moreover, Plaintiff’s speech lacks a civilian analogue. Plaintiff argues that inmates could

make complaints in a similar forum. But such intra-facility complaints to the command staff is

hardly “the kind of activity engaged in by citizens who do not work for the government,” such as

“writing a letter to a local newspaper.” See Garcetti, 547 U.S. at 423–24 (internal citations

omitted).

       Plaintiff’s report that Captain Rupnarain asked Plaintiff to falsely testify on his behalf

regarding a traffic ticket is “citizen speech,” but it does not address a matter of public concern. “A

public employee speaks ‘as a citizen’ when he or she refuses to commit a crime” – in this case,

perjury – “because all citizens have a duty to follow the law.” Montero, 890 F.3d at 396 (citing

Jackler v. Byrne, 658 F.3d 225, 239–40 (2d Cir. 2011)). However, a DOC captain’s traffic violation

is not a matter of public concern. See Negron v. City of New York, No. 10-cv-2757, 2011 WL

4737068, at *17 (E.D.N.Y. Sept. 14, 2011), report and recommendation adopted, 2011 WL

4729754 (E.D.N.Y. Oct. 6, 2011). In Negron, the plaintiff reported to DOC commissioners that

her union president coerced her to file a false statement about an incident that occurred with an

inmate – specifically that she attempted to visit popular music artist Lil’ Wayne, who was

incarcerated in her unit. See id. at *16. Her report did not address a matter of public concern, and

neither does a captain’s attempt to get an employee to lie about a traffic ticket.

       But certain speech by Plaintiff is protected by the First Amendment and Title VII.

       In November or December 2017, Plaintiff filed a complaint with New York City’s EEO

Office against Warden Glenn for racial discrimination. In January, he was terminated. (Opp’n at

18; Compl. ¶¶ 137-38.) This speech is protected and causally connected to Plaintiff’s termination.

       Complaints to governmental agencies like the EEO or the EEOC alleging racial

discrimination are protected speech. See Raymond v. City of New York, 317 F. Supp. 3d 746, 780–




                                                 28
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 29 of 39



81 (S.D.N.Y. 2018). A plaintiff may establish a causal connection by way of “temporal proximity

between the speech and the retaliation.” See id. at 773. “When a party relies on the mere temporal

proximity between an employer’s knowledge of protected activity and an adverse employment

action, courts uniformly hold that the temporal proximity must be very close,” often no more than

“two or three months.” See id. at 773–74 (internal quotations and citations omitted). As explained

above, see supra Section II(c), Plaintiff has alleged a “very close” proximity between his EEO

complaint and the PDR (less than two months) and his termination (at most, about nine weeks).

At this point, I am not willing to infer – against the plaintiff – that the Deputy Commissioners were

unaware of his EEO complaint. Plaintiff states a claim for First Amendment retaliation against all

individual defendants involved in his termination – Warden Glenn and Deputy Commissioner

Defendants Cruz, Villalona, and Pinnock.

        Finally, Plaintiff alleges a claim for retaliation based on his consultation with Deputy

Warden Joseph Caputo. While this instance of protected speech is alleged in the Complaint

(Compl. ¶¶ 110-11) it is not discussed in Plaintiff’s brief (see Opp’n at 17-18). However, I do not

deem this claim abandoned, cf. Wu v. Metro-N. Commuter R.R., No. 14-cv-7015, 2015 WL

5567043, at *6 (S.D.N.Y. Sept. 22, 2015), particularly as Plaintiff’s pleading states a viable claim

on this basis.

        Plaintiff consulted an outside deputy warden, Joseph Caputo, about the exchange of

contraband between inmates and correctional staff, and how Warden Glenn and the captains at

West Facility “continued to refuse to take any action.” (Compl. ¶ 110.) Unlike Plaintiff’s prior

internal reports about discrete instances of misconduct, this speech is akin to that of the plaintiff

police officer in Matthews, who reached out to precinct commanders he did not speak with in the

usual course of business about a precinct-wide policy issue. See 779 F.3d at 174–75. “Serious




                                                 29
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 30 of 39



misconduct on the part of the head of a public [facility]” – like Warden Glenn at West Facility –

is a matter of public concern. Fierro v. City of New York, 591 F. Supp. 2d 431, 443 (S.D.N.Y.

2008), rev’d in part, 341 F. App’x 696 (2d Cir. 2009) (reversed on qualified immunity grounds).

       Plaintiff plausibly alleges a causal connection between this speech and an adverse action

via direct evidence of a retaliatory animus. See Raymond, 317 F. Supp. 3d at 773. Plaintiff alleges

that “Deputy Warden Caputo told Defendants that Plaintiff consulted him,” and Captain Oudekerk

and Captain Phillips threatened Plaintiff not to contact outside supervisory or administrative staff

– like Caputo – regarding what he knew about the smuggling of contraband and assaults on staff.

(Compl. ¶ 111.) Warden Glenn is also responsible for the retaliatory actions of Captains Oudekerk

and Phillips as their supervisor because he “allowed,” if not encouraged, this behavior; Plaintiff

alleges that Warden Glenn actively suppressed evidence of his corruption to silence staff from

speaking out. See Case v. City of New York, 233 F. Supp. 3d 372, 396–97 (S.D.N.Y. 2017) (quoting

Provost v. City of Newburgh, 262 F.3d 146, 155 (2d Cir. 2001)). (Compl. ¶ 46.)

       The Complaint does not allege how or to what extent this consultation is related to any

other adverse actions. But Plaintiff may rely on “mere temporal proximity” for the purposes of

stating a claim. See id. Based on context, Caputo “told Defendants that Plaintiff consulted him” in

mid- to late July. This timeline places the October 3 meeting and the October 31 Investigation

Report – which ultimately led to Plaintiff’s termination – within three months, which is “very

close” to his complaint to Caputo. See Raymond, 317 F. Supp. 3d at 773–74.

       Accordingly, Plaintiff has sufficiently stated a claim against those involved in his

termination – Warden Glenn and the Deputy Commissioner Defendants – as well as Captains

Oudekerk and Phillips.




                                                30
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 31 of 39



        Defendants argue that Plaintiff has failed to allege facts showing municipal liability for

retaliation. In this they are correct.

        “Under Monell, the City can be liable under § 1983 only when the alleged deprivation of

rights occurs pursuant to a governmental policy, custom, or usage.” Cotto, 2020 WL 1228765, at

*3 (citing Monell, 436 U.S. at 690–91). Plaintiff does not plausibly allege that he was retaliated

against pursuant to any municipal policy, custom, or practice.

        Even when a plaintiff sufficiently alleges a warden’s involvement in a constitutional

violation, that alone is not sufficient to state a claim for municipal liability. See Joseph v. NYC

Dep’t of Corr., No. 20-cv-1676, 2020 WL 2128860, at *3 (E.D.N.Y. May 5, 2020). Additionally,

Plaintiff expressly alleges that West Facility was “subject to DOC’s comprehensive regulations,

directives, policies and procedures, Court Orders, and Consent Judgments governing nearly every

aspect of correctional staff and employee conduct, including staff appearance and discipline,

inmate separation, inmate discipline, contraband, and use of force. Warden Glenn implemented

his own policies that undermined or directly violated DOC’s comprehensive written policies . . . .”

(Compl. ¶ 46 (emphasis added)). Accordingly, even though Warden Glenn was the top officer at

West Facility (see id. at ¶ 43), the Complaint clearly establishes that he was not a municipal

“policymaker” on reporting contraband or UOFs.

        Moreover, “Plaintiff’s Complaint contains no allegations that [] the City . . . has a ‘policy,

custom or practice’ of violating the constitutional rights of individuals in Plaintiff’s position—

much less that such a policy or custom was the proximate cause of Plaintiff’s injuries.” See Dames

v. Pigott, No. 18-cv-8352, 2019 WL 4014102, at *5 (S.D.N.Y. Aug. 26, 2019). To the contrary,

the Complaint suggests that DOC policy would have prevented the mistreatment Plaintiff

experienced.




                                                 31
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 32 of 39



         In sum, Count II survives against Captains Oudekerk and Phillips, Warden Glenn, and the

Deputy Commissioner Defendants. It is dismissed without prejudice against the City and the

remaining individual defendants.

   IV.      Count IV: Plaintiff’s § 1985(3) Claims for Conspiracy to Deprive Plaintiff of
            Equal Protection are Dismissed in Part.

         Plaintiff alleges that Defendants conspired to deprive him of his civil and constitutional

rights under the First and Fourteenth Amendments and §§ 1981, 1983, and 2000e-2.

         Section 1985(3) concerns depriving persons of rights or privileges. See 42 U.S.C. § 1985.

To state a claim for conspiracy under Section 1985(3), the plaintiff must allege:

         1) a conspiracy; 2) for the purpose of depriving, either directly or indirectly, any
         person or class of persons of the equal protection of the laws, or of equal privileges
         and immunities under the laws; and 3) an act in furtherance of the conspiracy;
         4) whereby a person is either injured in his person or property or deprived of any
         right or privilege of a citizen of the United States. The conspiracy must also be
         motivated by some racial or perhaps otherwise class-based, invidious
         discriminatory animus.

Dolan v. Connolly, 794 F.3d 290, 296 (2d Cir. 2015) (internal citations omitted). Plaintiff brings

this claim on two bases: discrimination on the basis of his race and retaliation for engaging in

protected speech. Only the former states a claim.

         First, Plaintiff’s § 1985 claim based on racial discrimination survives. As discussed above,

see supra Section II(b), Plaintiff has alleged facts to support inferences that: (1) Warden Glenn

played a meaningful role in or otherwise instigated Plaintiff’s termination, which was

recommended and carried out by the Deputy Commissioner Defendants, and (2) all four of these

individual defendants acted with a discriminatory intent.

         Generally, individual defendants employed by a single municipal entity – here, DOC – are

legally incapable of conspiring with each other. See Raymond v. City of New York, No. 15-cv-

6885, 2017 WL 892350, at *6–7 (S.D.N.Y. Mar. 6, 2017). But Plaintiff has alleged that at least



                                                  32
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 33 of 39



Warden Glenn meets the exception to this rule – that he was motivated by an independent personal

stake – i.e., to prevent Plaintiff from exposing the rampant contraband and other misconduct at

West Facility to “shield against discipline, prosecution, and civil liability.” See id. (See Compl.

¶¶ 51-54.) At this point, I am unwilling to dismiss Plaintiff’s conspiracy claim for racial

discrimination.

         However, Plaintiff’s conspiracy claim based on First Amendment retaliation is dismissed

because he fails to allege any racial or class-based motivation.

         That Defendants retaliated against Plaintiff for his speech is not “class-based.” “[T]he term

class ‘unquestionably connotes something more than a group of individuals who share a desire to

engage in conduct that the § 1985(3) defendant disfavors.’” Dolan, 794 F.3d at 296 (quoting Town

of W. Hartford v. Operation Rescue, 991 F.2d 1039, 1046 (2d Cir. 1993)). Plaintiff fails to allege

that he belonged to any protected class besides Caucasians.

         Moreover, to the extent Plaintiff believes he is in a class by virtue of his speech, “the

complaint does not disclose who besides [the plaintiff] may belong to this purported class. [The

plaintiff]’s only claim is that he was discriminated against as an individual.” See Gleason v.

McBride, 869 F.2d 688, 695 (2d Cir. 1989). This is insufficient.

         Count IV survives based on the alleged racially-motivated conspiracy to terminate Plaintiff

between Warden Glenn and the Deputy Commissioner Defendants.

    V.      Count V: Plaintiff’s Wrongful Termination Claim is Dismissed.

         Plaintiff alleges that he was wrongfully terminated. Plaintiff does not identify under what

federal, state, or local law under this claim arises.




                                                  33
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 34 of 39



         “Apart from breach of an employment contract, no claim for wrongful termination exists

in New York.” Rayskin v. City of New York, No. 16-cv-2311, 2018 WL 8201893, at *3 (S.D.N.Y.

June 26, 2018) (quotations and citations omitted).

         Although Defendants do not specifically address Plaintiff’s wrongful termination claim,

they move to dismiss the Complaint in its entirely, and Plaintiff concedes that this claim “stem[s]

from the same discriminatory and retaliatory conduct that underlie Plaintiff’s other claims.”

(Opp’n at 21.) Plaintiff’s claims for wrongful termination under federal law are separately alleged

and separately addressed in this opinion. This general “wrongful termination” claim is dismissed.

See Stevens v. New York, 691 F. Supp. 2d 392, 398–99 (S.D.N.Y. 2009).

   VI.      Count VI: Plaintiff’s § 8-107 Claim Alleging Racial Discrimination is Dismissed
            in Part.

         Plaintiff alleges that Defendants targeted him on account of his race by taking a variety of

adverse employment actions against him in violation of N.Y.C. Admin. Code § 8-107.

         This section of the New York City Human Rights Law (“NYCHRL”) makes it an

“unlawful discriminatory practice . . . for an employer or an employee or agent thereof, because of

the actual or perceived . . . color [or] national origin . . . to discharge from employment such

person; or [] to discriminate against such person in compensation or in terms, conditions or

privileges of employment.” N.Y.C. Admin. Code § 8-107(1)(a).

         To state a claim of discrimination under the NYCHRL, Plaintiff “must allege that he was

treated less well because of his membership in a protected class.” Gonzalez v. City of New York,

377 F. Supp. 3d 273, 300 (S.D.N.Y. 2019) (internal quotations, alterations, and citations omitted).

While similar to federal employment discrimination claims under § 1983 and Title VII:

         “the NYCHRL requires an independent analysis” from Title VII and [state law]
         claims. Courts must analyze NYCHRL claims separately, construing its provisions
         “broadly in favor of discrimination plaintiffs, to the extent that such a construction



                                                  34
          Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 35 of 39



       is reasonably possible.” The NYCHRL is not a “general civility code,” however,
       and “plaintiff still bears the burden of showing that the conduct is caused by a
       discriminatory motive.”

Bliss v. MXK Rest. Corp., 220 F. Supp. 3d 419, 424 (S.D.N.Y. 2016) (quoting Mihalik v. Credit

Agricole Cheuvreux N. America, Inc., 715 F.3d 102, 109 (2d Cir. 2013)). Plaintiff’s claim meets

this standard.

       For the same reasons stated above, see supra Section II(b), Plaintiff has sufficiently alleged

that was “treated less well” by Warden Glenn and the Deputy Commissioner Defendants because

he is white, such that his employer – the City – may be held liable under the NYCHRL.

   Plaintiff may also hold these four individual defendants personally liable. As explained above,

Warden Glenn – Plaintiff’s supervisor – and the Deputy Commissioner Defendants – who were

directly responsible for the decision to terminate Plaintiff – were personally involved in or

otherwise “aided and abetted” the alleged discriminatory conduct. See Lewis v. Roosevelt Island

Operating Corp., 246 F. Supp. 3d 979, 992 (S.D.N.Y. 2017).

   Count VI survives against the City, Warden Glenn, and the Deputy Commissioner Defendants.

For the reasons discussed above, Count VI is dismissed without prejudice against the Captain

Defendants.

   VII.    Count VII: Plaintiff’s § 290 Claim Alleging Racial Discrimination is Dismissed in
           Part.

       Plaintiff alleges that Defendants targeted him on account of his race by taking a variety of

adverse employment actions against him in violation of N.Y. Exec. Law § 290.

       Claims of employment discrimination under this section, known as the New York (State)

Human Rights Law (“NYSHRL”), “are analyzed under the same McDonnell Douglas framework

applied to Section 1983 and Title VII claims of employment discrimination.” Bermudez v. City of

New York, 783 F. Supp. 2d 560, 576 (S.D.N.Y. 2011). With respect to individual defendants, the



                                                35
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 36 of 39



NYSHRL requires the same personal involvement requirement as the NYCHRL. See Lewis, 246

F. Supp. 3d at 992. Therefore, for the same reasons stated above, Plaintiff states a claim against

the City, see supra Section II(b), as well as Warden Glenn and the Deputy Commissioner

Defendants, see supra Section VI.

       Count VII survives against the City, Warden Glenn, and the Deputy Commissioner

Defendants. Count VII is dismissed without prejudice against the Captain Defendants.

   VIII. Count VIII: Plaintiff’s Hostile Work Environment Claims are Dismissed in Part.

       Plaintiff alleges that Defendants created a hostile work environment by discriminating

against him on the basis of his race, and by retaliating against him for engaging in First

Amendment-protected speech.

       Plaintiff does not identify any federal, state, or local law under which his claim arises;

rather, he labels this claim “Hostile Work Environment, Discrimination, and Harassment,” and

then proceeds to allege that Defendants created a hostile work environment. A hostile work

environment claim may arise under § 1981, § 1983, Title VII, the NYSHRL, and the NYCHRL.

See Isbell v. City of New York, 316 F. Supp. 3d 571, 591 (S.D.N.Y. 2018); Carter v. Verizon, No.

13-cv-7579, 2015 WL 247344, at *8 (S.D.N.Y. Jan. 20, 2015). Plaintiff’s federal and state law

claims are evaluated under the same standard, whereas his NYCHRL claim is analyzed separately

under a more permissive standard. See Isbell, 316 F. Supp. 3d at 591, 593.

       a. Federal and State Law Claims

       To state a claim for hostile work environment under the federal statutes or the NYSHRL,

a plaintiff must show that “the workplace is permeated with discriminatory intimidation, ridicule,

and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive working environment.” Littlejohn, 795 F.3d at 320–21 (quoting Harris v.




                                                 36
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 37 of 39



Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). Courts consider “the totality of the circumstances,

including ‘the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with an employee's work performance.’” Littlejohn, 795 F.3d at 321 (quoting Harris, 510 U.S. at

21). However, a plaintiff “will not have a claim . . . unless she can also demonstrate that the hostile

work environment was caused by animus towards her as a result of her membership in a protected

class.” Bermudez, 783 F. Supp. 2d at 578 (internal citation omitted).

       For the purposes of Plaintiff’s Title VII claim, the continuing violation exception routinely

applies to hostile work environment claims under Title VII, which by their “very nature involve[]

repeated conduct.” Morgan, 536 U.S. at 115. As noted above, this court may consider the entire

period of the hostile environment – even component acts thereof that fall outside the 300-day

statutory time period. See id. at 117; supra Section II(a).

       Plaintiff alleges that, during his first eight months at West Facility, Warden Glenn – his

supervisor – manufactured phony charges against Plaintiff on account of his race, encouraged

inmates to attack Plaintiff, and on October 3, yelled and cursed at Plaintiff, mentioned his race,

and threatened to fire him. The Deputy Commissioner Defendants then followed through on this

threat by recommending to fire, and ultimately terminating, Plaintiff. These actions – which I have

inferred, at this stage, were imbued with a racial animus – created an abusive working environment.

       Accordingly, Plaintiff has stated a Title VII hostile work environment claim against the

City. Plaintiff has also stated a § 1983 hostile work environment claim against Warden Glenn and

the Deputy Commissioner Defendants because they directly participated in the discriminatory

conduct that contributed Plaintiff’s hostile working environment. See Dawson v. Cty. of

Westchester, 351 F. Supp. 2d 176, 196 (S.D.N.Y. 2004). For the same reasons stated above, see




                                                  37
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 38 of 39



supra Section II(b), Plaintiff has not, however, sufficiently alleged that this misconduct was the

product of a municipal policy, practice, or custom to support a § 1983 claim against the City.

        Under the NYSHRL, which permits individual liability, Plaintiff has stated a hostile work

environment claim against Warden Glenn and the Deputy Commissioner Defendants. See

Marchuk v. Faruqi & Faruqi, LLP, 100 F. Supp. 3d 302, 307 (S.D.N.Y. 2015). As Plaintiff’s

employer, the City is only liable for its agents’ harassing behavior that it “encouraged, condoned,

or expressly or impliedly approved.” See id. Plaintiff has alleged that he complained to the City’s

EEO Office about Warden Glenn’s racial discrimination and was terminated thereafter. Without

knowing more about the City’s reaction – or lack thereof – to this complaint, I will not dismiss

Plaintiff’s NYSHRL claim against the City.

        b. City Law Claims

        To state a claim for hostile work environment under the NYCHRL, a plaintiff “need only

allege ‘the existence of unwanted gender-based [or race-based] conduct.’” Isbell, 316 F. Supp. 3d

at 593 (alteration in original) (quoting Bermudez, 783 F. Supp. 2d at 579). NYCHRL claims are

“construed liberally,” and “while courts may still dismiss truly insubstantial cases, even a single

comment may be actionable in the proper context.” Isbell, 316 F. Supp. 3d at 593 (quoting Mihalik,

715 F.3d at 109, 113).

        Since Plaintiff has sufficiently alleged a hostile work environment under the higher

standards of § 1983 and the NYSHRL against Warden Glenn and the Deputy Commissioner

Defendants, see supra Section VIII(a), his claim under the more permissive NYCHRL survives as

well.




                                                38
         Case 1:19-cv-06629-CM Document 66 Filed 06/22/20 Page 39 of 39



       Unlike the NYSHRL, the NYCHRL “permits an employer to be held vicariously liable for

an employee’s conduct if the employee is the plaintiff’s supervisor.” Marchuk, 100 F. Supp. 3d at

308. Accordingly, Warden Glenn’s misconduct supports a claim against the City.

       Count VIII survives against the City, Warden Glenn, and the Deputy Commissioner

Defendants. Count VIII is dismissed without prejudice against the Captain Defendants.

                                         CONCLUSION

       Defendants’ motion to dismiss Count V of Plaintiff’s Complaint is granted with leave to

replead. Defendant’s motion to dismiss Counts I, II, III, VI, VII, and VIII is granted with leave to

replead as to all Defendants except Defendants Denise Phillips, Quincy Oudekerk, Clement Glenn,

Antonio Cruz, Angel Villalona, Nadene Pinnock, and the City of New York as limited by this

opinion. The amended complaint is due within 21 days. The Clerk of Court is directed to remove

the motions at Dkt. Nos. 48 and 56. This constitutes the written decision and order of the Court.



Dated: June 22, 2020



                                                     ____________________________________

                                                                     Chief Judge



BY ECF TO ALL PARTIES




                                                39
